DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 05/17/2021.
Claims 1-20 are currently pending in this application. Claims 1, 2, 6-15 and 17-20 have been amended.
No new IDS has been filed.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Response to Arguments
The previous 112(b) rejections to claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 12,
Zhang et al. (US 2012/0066737 A1) teaches a method and an apparatus for security algorithm selection processing, a network entity, and a communication system. The method includes: receiving a service request message sent by user equipment; and according to a security protection requirement of the service request message, selecting a security algorithm from a security algorithm list supported by both the user equipment and a network entity, where security algorithm lists supported by the user equipment and/or the network entity are set separately based on different security protection requirements, or security algorithm lists supported by the user equipment and the network entity are used for indicating security capability of the user equipment and the network entity respectively - see abstract; figs. 2, 3; table 3; paras. [0014], [0071], [0080] and [0083] of Zhang.
Lee et al. (US 2016/0344635 A1) teaches a gateway device for detecting a trigger associated with a device and, in response, the gateway device identifies an application service associated with the device and, obtains a traffic network policy associated with the application service. A network access token is sent to an entity in control-plane signaling. Subsequently, the gateway device obtains a downlink data packet including the network access token. The gateway device verifies the network access token and/or maps the downlink data packet to the device using data obtained from the network access token – see abstract, fig. 6; paras. [0014] and [0015] of Lee.
Lv et al. (US 2015/0249921 A1) teaches an authentication method and system for a wireless mesh network. The method comprises: when a new node accesses a network and the node is a Mesh Point (MP), the MP selects one authenticated node from neighbor nodes as a father node, and a uniquely identified secure path exists between the father node and an AC. The MP uses the father node as an authentication point to perform authentication; and after being transmitted to the AC through the secure path between the father node and the AC, which then forwards an authentication message to an AS. Similarly, a return message of the AS is forwarded by the AC to the father node through the secure path, and the MP is authenticated – see abstract, figs. 1, 2; paras. [0008] - [0012] of Lv.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claims 1 and 12 in a method and a device for:
obtaining, by a core network node, information associated with a service of a terminal device; and
determining, by the core network node and based on the information associated with the service, a network device from at least one of an access network node serving the terminal device or a user plane
function (UPF) node serving the terminal device, wherein the network device is selected by the core network node and performs security protection on the service data.

Dependent claims 2-11 and 13-20 are allowed as they depend from allowable independent claim 1 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495